--------------------------------------------------------------------------------

EXHIBIT 10.12

 
CONSULTING AGREEMENT
 
 
This CONSULTING AGREEMENT (the "Agreement-) dared September 21th. 2009 (the
-Effective Date-). is entered into by arid between Seafarer Exploration Corp.
and its subsidiaries and affiliates (collectively referred to herein as
"Seafarer'' or the "Company") with its chief executive offices located at 14497
North Dale Mabry Highway, Suite 209-N, Tampa, Florida, 33618 and Frank Heidel
("Hiedel") with a mailing address of 2049 Carriage Lane. Clearwater, FL 33765
 
WHEREAS. Heidel desires to assist Seafarer with its artifact recovery operations
at the Juno Beach, Florida shipwreck site (the "Shipwreck Site") and Seafarer
desires that Heidel assist with the operations.
 
Now. Therefore. in consideration of the premises and mutual covenants
hereinafter set Ruth and other good and valuable consideration. Seafarer and
Heidel hereby agree as follows:
 
1.
Term.The term ("Term) of this Agreement shall commence on the Effective Date and
he in full force and effect until December 31st, 2009 (the Termination Date-)
unless terminated according to Paragraph 14, Seafarer and Hiedel may extend this
agreement to January 31, 2010 by mutual written agreement.

 
2.
Services. Heidel will assist Seafarer with its recovery operations at the
Shipwreck Site as a non-diver consultant. Specifically, Heidel will review daily
and weekly operating plans, review and record potential artifact locations and
coordinates and perform other services as requested (the "Services"). Heidel
will report directly to the CEO of Seafarer. Heidel agrees to provide all
equipment and accessories neeessary for the performance of the Services. Heidel
acknowledges and agrees that he is not an employee of Seafarer and that his
status during the performance of this Agreement shall be that of an independent
contractor. Heide] agrees to perform (he Services with reasonable care and
diligence and in strict compliance with applicable local, state and federal
laws, rules. and regulations. Heidel agrees to indemnify and forever hold
harmless Seafarer against any expense, costs or payments of any kind. including
court costs and attorney fees, which Seafarer or its insurers may be compelled
to make or expend. or shall become liable for, by reason of any claims. demands
that may at any time be made or brought against Seafarer by an) person.
governmental agency, firm or corporation because of the conduct, negligence.
and/or errors and omissions of Heidel including the performance by Heidel of the
Services contemplated under this Agreement.

 
3.
Consideration. In consideration of the performance of the Services. to issue
600.000 shares of restricted common stock (the "Shares") Shares will vest
according to the following schedule:

 
a) 200,000 upon execution of this Agreement:

Page 1 of 6



 
 

--------------------------------------------------------------------------------

 

b) 200.000 on October 31, 2009:
 
c)  100.000 on November 30, 2009; and
 
d) 100.000 on December 31. 2009.
 
The Shares will be issued upon the execution of this Agreement. In the event
that this Agreement is terminated for any reason prior to the Termination Date
Heide' agrees to return to Seafarer the cancellation any portion of the Shares
that have not vested. If Seafarer and Heidcl mutually agree in writing to extend
this Agreement to January 31, 2010 then Heidel will receive .an additional
200,000 restricted shares of common stock.
 
Compliance with Archeological Guidelines. Heidel has been provided with a copy
of archeological guidelines. Heidel agrees to comply with the archeological
guidelines at all times while he is performing the Services at the Shipwreck
Site.
 
Compliance with Environmental Permits. Heide' acknowledges that Seafarer is
required to adhere to the conditions contained in Florida Department of
Environmental Protection Environmental Resource Permit No. 50-0138662-004 and
Department of the Army/Corp. of Engineers Permit No. SA.1-2008-6l85(LP-MJW).
Heidel acknowledges that he has been provided with a copy of both of these
permits. Heide' agrees that he will become familiar with the conditions of the
permits described above and will abide by all of the conditions contained in the
permits while performing the Services. Heidel further agrees to proceed using,
good judgment and extreme caution while performing the Services so as to not
cause any environmental harm and to avoid any injury to all reefs, reef-like
structures, turtles_ turtle nests, manatees, sea grasses, etc. Heidel
acknowledges that the liability for any damage done to the environment arising
from his actions will be the sole responsibility of Heidel and not that of
Seafarer.
 
6.
Expenses. Seafarer shall reimburse Heidel for all approved reasonable
out-of-pocket expenses incurred in connection with the performance of the
Services. Out-of-pocket expenses may include travel (including meals_ gas,
mileage. and lodging). presentation materials, miscellaneous fees. etc. The
Company must approve all reimbursable expenses in advance in writing.

 
7.
Insurance. Heidel warrants and represents that he will provide his own insurance
to cover claims of injury or death to himself or any other person or property
while he is on the Shipwreck Site.

 
8.
Ownership of Media Rights. Heidel agrees that all ancillary media rights,
including but not limited to: publicity, movies. video, television, literary.
and replica rights with respect to the discovery of any items from the Shipwreck
Site are exclusively the property of Seafarer, with respect to the discovery of
any items from the Shipwreck Site are exclusively the property of Seafarer.


Page  2 of 6



 
 

--------------------------------------------------------------------------------

 



 
9.
Non-Circumvention. Heidel agrees that all third parties introduced to him by
Seafarer represent significant efforts and working relationships that are unique
to. and part of the work product and intellectual capital of Seafarer.
Therefore. without the prior specific written consent of Seafarer. Heidel agrees
to refrain from conducting direct or indirect business dealings of any kind with
any third party so introduced by Seafarer. with the exception of third parties
with which Heidel has previously had a formal business relationship, for a
period of live (5) years from Effective Date of this Agreement.

 
10.
Confidentiality and Non-Disclosure.

 
 
a)
I ULM acknowledges that Seafarer is a publicly traded company whose shares are
traded on the Over-the-Counter Bulletin Board under the ticker symbol SFRX.
Heide' has received or may receive in the future material non-public information
from Seafarer. In terms of receiving material non­public information from
Seafarer, Heidel is subject to Regulation FD and any and all securities laws
pertaining to insider trading. Heidel agrees that he will hold in strict
confidence and not disclose to any third (3rd) parties any material non-public
information received from Seafarer. except as approved in writing by the CEO of
Seafarer. Heidel additionally agrees that lie will use the non-public
information that it receives from Seafarer for lawful purposes only.

 
 
b)
Heidel shall treat as confidential and will not ever disclose under any
circumstances to any third (3rd) party any information that he becomes aware or
during his business relationship with Seafarer pertaining to but not limited to
any and all of Seafarer's financial information. bank account information_
access codes, investors, shareholder lists. shipwreck site(s), treasure maps.
proprietary data. intellectual properties. agreements, capabilities.
specifications. business strategies, information regarding existing and future
technical. business and marketing plans and product strategies, passwords, and
the identity of actual and potential customers and suppliers (hereinafter
collectively referred to as -Confidential Information"). Confidential
Information may be written. e­mail. hard copies of documents. oral. recorded, or
contained on tape or on other electronic or mechanical media.

 

 
c)
Heidel represents and warrants that he will not disclose any Confidential
Information whatsoever to any third (3rd) party. Heidel will be deemed to have
been in a fiduciary relationship of confidence with respect to the Confidential
Information disclosed to its by Seafarer_ and Heidel shall hold the Confidential
Information in strict confidence and will never disclose such Confidential In
tOrmation to any third (3rd) party or to use it for any purpose other than as
specifically authorized by Seafarer in writing.


 
 

--------------------------------------------------------------------------------

 



 
 
 

 
d)
No copies of the Confidential Information shall he retained by Heidel.

 

 
e) 
Seafarer shall be deemed to be the owner of all Confidential Information.

 

 
f)
Heidel specifically acknowledges that the unauthorized disclosure, use or
disposition of such Confidential Inthrmation by any third party could cause
irreparable harm and significant injury to Seafarer's business. which may be
difficult to ascertain. Accordingly. Seafarer shall have the right to an
immediate injunction in the event of any breach of this Agreement involving
confidentiality. in addition to any other remedies that may be available to
Seafarer at law or in equity.

 

 
g)
Heidel shall indemnify and hold Seafarer completely harmless against any and all
liability. actions. claims. demands, liens. losses, damages,  judgments and
expenses. including reasonable attorneys' lees that may arise from the
unauthorized disclosure or use of Confidential Information by Heidel.

 
11.
Voluntary Assumption of Risk. Heidel acknowledges that the Services that he is
required to perform under this Agreement include inherent dangers. including the
risk of serious bodily injury and/or death. Heidel understands, assumes and
accepts all risks associated with the performance of the Services and hereby
releases Seafarer from any liability whatsoever related to the performance of
the Services.

 
12.
General Release and Waiver of Claims by Heidel. Heidel does hereby remise.
release. and forever discharge Seafarer, Seafarer's agents. officers. directors.
consultants, advisors, affiliates, employees. assigns, administrators,
controlling persons and personal representatives, of and from all. and all
manner off actions. causes of action, suits, proceedings. debts. dues,
contracts. judgments, damages, claims, and demands whatsoever in law or equity,
which Heidel ever had. now has. or which Heidel's heirs, executors.
administrators or personal representatives hereafter can. shall. or may have for
or by reason of any matter. cause_ or thing whatsoever arising out of this
Agreement or in any way arising Out of the performance ofthe Services by Heidel.

 
13.
Construction of Aurerment. The parties hereto agree that in construing the terms
of this Agreement. it shall he construed as if prepared by an independent third
party.

 
14.
Termination. Seafarer may terminate this Agreement at any time by providing
written notice to Heidel. Heide' may terminate this Agreement at any
time by providing written notice to Seafarer. Upon termination of this
Agreement. the provisions of this Agreement which by their nature have
continuing effect shall survive in effect and continue in effect and shall inure
to the benefit of and be binding upon the parties. their legal representatives.
successors. heirs and assigns.


Page 4 of 6
 
 

--------------------------------------------------------------------------------

 
 
15.
Assignment. Heidel mar• not transfer. assign, encumber or convey this agreement
to any third (3rd) party without the prior written consent of Seafarer. Seafarer
may assign this aureement. in its sole discretion, to any other party.

 
16.
Right to Shipwrecks. Heidel agrees not to file km- salvage rights in the Federal
Courts or with the State of Florida against any shipwreck located in the
Shipwreck Site area or in any area that is within a five (5) miles radius from
any point within the Shipwreck Site area for a period of ten (10) years from the
Effective Date or this Agreement.

 
17.
Authority. Heidel shall not have any right. power, or authority to create any
obligation. express or implied. or make any representations on behalf of
Seafarer except as Heidel may be expressly authorized by Seafarer in advance in
a writing by Seafarer and then only to the extent of such authorization.

 
18.
Independent Contractor. At all times during the Term of this Agreement Heidel is
acting as an independent contractor and is not an officer. employee, partner. or
authorized agent of Seafarer. As an independent contractor Heidel will retain
sole and exclusive control of the manner in which these Services are to be
performed. As an independent contractor no taxes will he withheld from Fielders
Payment by Seafarer. Heidef will be solely responsible for any and all state.
local and/or federal tax obligations. Heidel agrees to hold Seafarer harmless
for any expenses. liabilities or obligations of any type concerning taxes or
insurance. This Agreement does not create an employer-employee relationship.
partnership_ joint venture. agency or other such relationship between Seafarer
and Heidel.

 
19.
Notices. Any notices required or permitted to he given hereunder shall be in
writing and shall he mailed or otherwise delivered in person at the address of
such Party set forth above or to such other address_ as the Party shall have
furnished in writing to the other Party.

 
20.
No Waiver. A waiver by either party of any breach of this Agreement by the other
party shall not be construed as a waiver or any such subsequent breach by such
party of the same or any other provisions of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other term of this
Agreement.

 
21.
Partial Invalidity. If any portion of this Agreement shall be held invalid or
void_ the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law. and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not he modified in such a
way as to make it enforceable. the Agreement shall be construed as if the
portion so invalidated was not part this Agreement.

 
 

Page  5 of 6



 
 

--------------------------------------------------------------------------------

 
 
22.
Ileadinas. The headings used in this Agreement are for reference purposes only
and shall not he deemed a substantive part of this Agreement.

 
23.
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Florida. Both parties agree that the sole venue for litigation
of any dispute arising under this agreement will be in Hillsborough County.
Tampa. Florida.

 
24.
Advice of Counsel. Each Party Acknowledges that. in executing this Agreement.
such Party has had the opportunity to seek the advice of independent legal
counsel. and has read and understood all of the terms and proviSions of this
Agreement. This Agreement shall not be construed against any Party by reason of
the drafting or preparation hereo

 
25.
Entire Aseernent. This Agreement constitutes the entire affeement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations. understandings. and agreements. whether
verbal or in writing. between the parties. No modifications of or changes to
this Agreement shall be binding, no can any of its provisions be waived. unless
agreed to .n writing by the parties.

 
 
Agreed to and Accepted;
 
 Seafarer Exploration Gorp.
 
By:   /s/ Kyle
Kennedy                                                                                    
Nane: Kyle Kennedy
Title: Chief Executive Officer
 
By:/s/ Frank. Heidel
Frank Heidel


Page  6 of 6
 

--------------------------------------------------------------------------------
